Exhibit 10.1

 

STARWOOD REAL ESTATE INCOME TRUST, INC.

INDEPENDENT DIRECTOR COMPENSATION POLICY

 

 

Effective Date

 

On March 29th, 2018 (the “Effective Date”), the Board of Directors (the “Board”)
of Starwood Real Estate Income Trust, Inc. (the “Company”) adopted this
Independent Director Compensation Policy, to be effective on the Effective
Date.  This policy supersedes in its entirety that policy approved by the Board
on November 28, 2017 (the “Prior Policy”). As of the Effective Date, no grants
of Class I Restricted Stock (as outlined below), had been paid pursuant to the
Prior Policy.  Capitalized terms used herein and not otherwise defined shall
have the meanings assigned to such terms in the Starwood Real Estate Income
Trust, Inc. Independent Director Restricted Share Plan (the “Plan”).

 

Eligibility

 

This policy shall apply to directors of the Company who meet the requirements
set forth for an “independent director” in the Company’s Charter.

 

Compensation

 

Each Independent Director shall receive an annual retainer of $65,000 and the
chairperson of the Company’s audit committee shall receive an additional annual
retainer of $10,000 (the “Compensation”).  The Compensation shall remain in
effect until changed by the Board.

 

Payment Timing and Form

 

The Company will pay the Compensation in quarterly installments of which 75%
shall be paid in cash in arrears, as soon as possible following the end of the
calendar quarter to which the Compensation relates, and the remaining 25% shall
be paid in the form of restricted shares of the Company’s Class I common stock
(“Class I Restricted Stock”).

 

Terms and Conditions of Class I Restricted Stock 

 

 

•

Class I Restricted Stock shall be granted under, and subject to the terms and
conditions of, the Plan, and the award certificate evidencing such grant.

 

 

•

The Class I Restricted Stock shall be granted on the third (3rd) business day
following the date that the annual meeting of shareholders (“Annual Meeting”) is
held (or, if the person becomes an Independent Director at any time other than
at an Annual Meeting, the third business day following the effective date on
which the person becomes an independent director) (in either case, a “Grant
Date”).  Notwithstanding the foregoing, (i) each Independent Director serving on
the Board as of January 16, 2018 shall receive a grant of Class I Restricted
Stock on the third (3rd) business day following the Effective Date, prorated
assuming the Company were to hold an Annual Meeting on May 1, 2018, and (ii) on
May 4, 2018, each Independent Director then serving on the Board shall receive a
grant of Class I Restricted Stock, assuming the Company held an Annual Meeting
on May 1, 2018.

 

 

•

The number of shares of Class I Restricted Stock granted shall be determined by
(A) dividing

--------------------------------------------------------------------------------

 

twenty-five percent (25%) the Compensation due, taking into account any required
proration as described below, by the then-current per share NAV of the Company’s
Class I common stock as of the last day of the calendar quarter immediately
preceding the Grant Date, and (B) rounding to the nearest whole number.
Notwithstanding the foregoing, during the escrow period for the Company’s
initial public offering, the number of shares of Class I Restricted Stock
granted shall be calculated using a per share NAV of $20.00.

 

 

 

•

Unless and until provided otherwise by the Board, the Class I Restricted Stock
granted pursuant to this Policy shall vest and become non-forfeitable on the
one-year anniversary of the Grant Date, provided, in each case, that the
Independent Director is providing services to the Company as a director on each
such vesting date.  Notwithstanding the foregoing vesting schedule, the shares
of Restricted Stock shall become fully vested on the earlier occurrence of:
(i) the termination of the Independent Director’s service as a director of the
Company due to his or her death or Disability; or (ii) a Change in Control of
the Company.   If the Independent Director’s service as a director of the
Company terminates other than as described in clause (i) of the foregoing
sentence, then the Independent Director shall forfeit all of his or her right,
title and interest in and to any unvested shares of Restricted Stock as of the
date of such termination from the Board and such Restricted Stock shall be
reconveyed to the Company without further consideration or any act or action by
the Independent Director.

 

Proration

 

 

•

If an Independent Director is newly appointed or elected to the Board at the
Annual Meeting, then his or her cash Compensation shall be prorated to reflect
his or her full calendar months of service (e.g. if the Annual Meeting is in
May, then the first quarterly cash payment will be with respect to service
during June of such quarterly service period).  

 

 

•

If an Independent Director is newly appointed or elected to the Board at any
time other than at an Annual Meeting, then (i) his or her first quarterly cash
payment will be prorated to reflect the number of full calendar months of
service between the effective date of the Independent Director’s appointment or
election through the last day of the respective quarterly calendar period (e.g.
if an Independent Director is appointed to the Board on January 15, then his or
her first quarterly payment will be with respect to service during February and
March of such quarterly calendar period), and (ii) his or her Class I Restricted
Stock grant shall be prorated to reflect the number of calendar months between
the date of his or her appointment or election to the Board and the next
regularly scheduled Annual Meeting (e.g., if an Independent Director is
appointed to the Board on November 28, then his or her first Class I Restricted
Stock grant shall be prorated to reflect five months of service, assuming an
Annual Meeting date in May).  

 

 

•

If an Independent Director is not newly appointed or re-elected at the Annual
Meeting, then he or she will not receive payment for services during the month
of such Annual Meeting.

 

 

 

 

 

- 2 -